DETAILED ACTION
The amendment filed on December 21, 2021 has been entered.
Claims 1-15 and 18-20 are cancelled, and claims 21-26 are pending.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are faint and the lines are not distinct.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-22 and 24-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko et al. (6,085,830) in view of Conte (2004,0150956). 
Mashiko et al. (Figures 2-12) discloses a method of mounting a heat sink assembly to a surface of a base, comprising: 
providing the heat sink assembly, the heat sink assembly comprising a plurality of heat sink parts 8, each heat sink part 8 having a contact area for contacting the surface of the base, the heat sink parts 8 being spaced apart and not connected to each other; 
providing a guide structure 11 to position the heat sink parts 8 relative to the surface of the base, the guide structure 11 comprising respective openings for accepting and providing a sliding fit for the respective heat sink parts 8; 
fitting the heat sink parts 8 into the respective openings of the guide structure 11;
providing the base; and
using the guide structure 11 with the slidingly fitted heat sink parts 8 to position the heat sink parts 8 of the heat sink assembly with their contact area on the surface of the base;
but does not disclose the base is an electronic device.
Conte (Figures 1-4) discloses a heat sink assembly including 
a plurality of heat sink parts 2, the heat sink parts 2 being spaced apart and not directly connected to each other, 
a guide structure 3 comprising respective openings for accepting the respective heat sink parts 2, 

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Mashiko et al. the heat sink assembly mounted on an electronic device for the purpose of facilitating cooling during operation as recognized by Conte.
Regarding claim 22, Mashiko et al. discloses removing the guide structure 11 once the heat sink structure is mounted on the electronic device (8-11) as taught by Conte. 
Regarding claim 24, Figures 17-18 of Mashiko et al. disclose at least one of the heat sink parts 8 is a rib heat sink element.
Regarding claim 25, Figures 17-18 of Mashiko et al. disclose at least one of the heat sink parts 8 has an undulating shape.
Regarding claim 26, as applied to claim 20 in the Office Action dated September 22, 2021, the Examiner took Official Notice that a power switch are well known in the electronic devices art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art. 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko et al. (6,085,830) in view of Conte (2004,0150956) as applied to claim(s) 21-22 and 24-26 above, and further in view of Watanabe et al. (2016/0341492).
	The combined teachings of Mashiko et al. and Conte lacks at least one of the heat sink parts 8 being hollow.
Watanabe et al. (Figures 1-5) discloses a heat sink assembly mounted to a surface of an electronic device 9 comprising:

wherein at least one of the heat sink parts 3 is hollow for the purpose of achieving a desired heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Mashiko et al. and Conte at least one of the heat sink parts is hollow for the purpose of achieving a desired heat transfer as recognized by Watanabe et al..  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)
Response to Arguments
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of the claim cancellations.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim cancellations.
The anticipatory rejections in view of Mashiko et al. (6,085,830) and Watanabe et al. (2016/0341492) are withdrawn in light of the claim cancellations.
Applicant's arguments have been fully considered but they are not persuasive.
The objection to the drawings is maintained.  The drawings are faint and the lines are not distinct.  As demonstrated in the Patent Application Publication, the condition of the drawings are poor in quality, compared to the cited prior art of record.
Counsel’s remarks are not commensurate in scope with the claims.  As discussed with respect to the disclosure (page 9), the claims do not recite the heat sink parts sliding during assembly to accommodate variations in height.  Claim 21 merely recites the heat sink parts are slidingly fitted into the guide structure.
Lastly, Counsel fails to traverse the fact that Conte teaches mounting heat sink parts 2 onto an electronic device (8-11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763